El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
La demandante y apelada sostenía que bajo la Ley núm. 74 de 1925 (pág. 401), tenía derecho a una rebaja de $5,000 de sus ingresos netos al calcular su contribución sobre in-greso, mientras que el Tesorero solamente le permitía una rebaja de $3,000. El Tesorero seguía o trataba de seguir la Ley núm. 18 de 1927 (pág. 487), que, según él, solamente *779concedía a la apelada derecho a la deducción menor. La sección 34 (b) de la Ley nhm. 74'de 1925 (Leyes de ese año, página 483), antes de ser enmendada leía así:
“Sección 34. Para los fines de la contribución impuesta por la sección 28 solamente se concederán lós siguientes créditos:
“(«) • ..
“(ó) En el caso de una sociedad o corporación doméstica cuyo ingreso neto no exceda de veinte y cinco mil dólares, un crédito específico de $5,000 y en los- demás casos, un crédito específico de $4,000.”
La sección 6 de la Ley núm. 18 de 1927 (Leyes de ese año, página 491) que enmendó la sección 34 (6), supra, lee ahora de la manera siguiente:
“Sección 6. — Que el apartado (6) de la Sección 34 de dicha Ley queda por la presente enmendado en la forma siguiente:
“ ‘ (ó) En el caso de una sociedad o corporación doméstica cuyo ingreso neto no exceda de diez mil (10,000) dólares, un crédito espe-cífico de tres mil (3,000) dólares y en los casos en que el ingreso neto exceda de diez mil (10,000) dólares no se concederá crédito alguno. Las corporaciones o sociedades extranjeras (aún cuando tengan oficina o sitio de negocios en Puerto Rico), no tienen derecho al crédito de tres mil (3,000) dólares que se concede a las corporaciones y socie-dades domésticas.’ ”
Bajo los preceptos de la ley de 1927 a una sociedad o corporación con un ingreso neto de más de $10,000 no se le concede rebaja alguna. La ley de 1927 fué atacada como discriminatoria. La corte de distrito resolvió que la dispo-sición arriba copiada de la ley de 1927 es inconstitucional.
Existen dudas en la mente de algunos de los miembros de la Corte respecto a la constitucionalidad de la ley, cues-tión que no discutiremos ahora por los motivos siguientes:
La demandante tuvo un ingreso durante cada uno de los tres años de que se queja de menos de $10,000 y por tanto no fué afectada por las disposiciones de la Ley de 1927, que no otorgaba crédito alguno a las personas que *780recibieran más de $10,000. Nadie dudaría que la Legisla-tura tenía el derecho bajo un estatuto que por otra parte fuera constitucional, a fijar la rebajá en $3,000 más bien que en $5,000, si así lo hubiera deseado, como lo deseó. La loarte del estatuto que concedía exenciones solamente a per-. sonas que recibían menos de $10,000 es un precepto inde-pendiente y el dejar de exentar a las personas que reci-bían más de $10,000 no está entrelazado con el hecho, ni de él depende, de que las personas que reciban menos de $10,000 tengan una exención. Una persona que recibe me-nos de $10,000 no queda perjudicada a no ser por la rebaja de su exención de $5,000, existente bajo la ley de 1925, a $3,000 baj.o la ley actual. Indudablemente la demandante podría ser beneficiada al declararse la ley inconstitucional pero por el presente se halla solamente en la posición de tener derecho a una rebaja de $3,000 más bien que de $5,000. Una entidad que reciba más de $10,000 es la que sufriría verdadero perjuicio, de sufrirlo. Fácilmente podría suce-der que las personas que reciben más de $10,000 nunca ata-quen el estatuto porque la ley podría ser derogada o en-mendada antes de que éstas pudieran ser por ella afectadas. Por tanto, nos sentimos obligados a resolver que la deman-dante no fué afectada por la disposición legal y en su con-secuencia que no tenía status ante la corte para atacar la validez del estatuto. Hatch v. Reardon, 204 U.S. 152, 160; Dillingham v. McLaughlin, 264 U.S. 370; Roberts & Schaeffer v. Emmerson, 271 U.S. 50, 55; Standard Stock Food Co. v. Wright, 225 U.S. 540, 550; Southern Railway Co. v. King, 217 U.S. 524, 534; Cooley on Taxation, Vol. 1, sec. 367; véase nota en 19 Amer. & Eng. Annotated Cases, y casos en ella citados.

Debe revocarse la sentencia.

Los Jueces Señores Presidente del Toro y Asociado Cor-dova Dávila no intervinieron.